UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2010 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 000-26025 76-0586680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2925 Briarpark, Suite 1050 Houston, Texas77042 (Address of principal executive offices, including ZIP code) (713) 499-6200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On April 29, 2010, U.S. Concrete, Inc., (the “Company”) and certain of its affiliates filed voluntary petitions in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code. On June 30, 2010, the Company filed its Monthly Operating Report for May 2010 ("MOR") with the Bankruptcy Court.The MOR is available electronically on the Website of the Company's claims agent Epiq Bankruptcy Systems, LLC, at http://dm.epiq11.com/USC under the link "Docket". Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8−K, the information in this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. CONCRETE, INC. Date: July 1, 2010 By: /s/ Michael W. Harlan Michael W. Harlan President and Chief Executive Officer
